COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


RAY A. BASALDUA,


                            Appellant,

v.

GLEN GREGORY GALE, III,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00117-CV

Appeal from the

County Court at Law
of Medina County, Texas

(TC#2225)

MEMORANDUM OPINION

	This appeal is before the Court on its own motion for determination whether the appeal
should be dismissed for want of prosecution.  Finding that Appellant has not filed a clerk's record
or a motion for extension of time, we dismiss the appeal.
	Appellant failed to file the clerk's record on June 3, 2009.  On May 29, 2009, the clerk of the
Court sent the parties notice that Appellant had not filed the clerk's record or motion for extension
of time.  Further, the notice advised the parties of the Court's intent to dismiss for want of
prosecution unless, within ten days, one of the parties responded showing grounds to continue the
appeal.
	No clerk's record has been filed.  This Court possesses the authority to dismiss an appeal for
want of prosecution when the appellant has failed to file the clerk's record within the time prescribed
because of appellant's fault, and gives no reasonable explanation for such failure.  Tex.R.App.P.
37.3(b).  We have also given the Appellant a reasonable opportunity to cure the failure to file the
clerk's record.  Id.  Because the Appellant failed to file the clerk's record and has not cured that
failure, we dismiss the appeal for want of prosecution pursuant to Tex.R.App.P. 37.3(b), 42.3(b)-(c).
						GUADALUPE RIVERA, Justice

July 22, 2009
Before Chew, C.J., McClure, and Rivera, JJ.